Davis, J.
On the 10th day of May, 1895, in the Huntington Circuit Court, Simon H. Lipinskey and Martin Mindnich recovered judgment in attachment proceedings against Jacob L.„D. Queen and William L. White, First National Bank of Huntington, Charles W. Watkins and Alvin McEndaffer. On October 28, 1895, said Queen, White *701and Watkins filed a transcript on appeal from said judgment in the office of the clerk of the Appellate Court.
Neither the First National Bank nor the said Alvin McEndaffer was in any manner made a party to said appeal. On August 20, 1896, appellee Mindnich filed a motion in this court to dismiss the appeal for the reason that the First National Bank and Alvin McEndaffer were not parties to the appeal.
On the 3d of September, 1896, after the expiration of the year allowed for the appeal, the appellants filed an application asking leave to amend their assignment of errors, making said bank and McEndaffer parties to the appeal, and also, at the same time, filed the refusal of the bank and McEndaffer to join in the appeal.
The question presented for our consideration is identical with the question presented in Holloran v. The Midland R. W. Co., 129 Ind. 274, and on the authority of that decision the motion to dismiss is well taken.
Appeal dismissed.